In an action to recover damages for false arrest, malicious prosecution, and intentional infliction of emotional distress, the plaintiff appeals from an order of the Supreme Court, Westchester County (Barone, J.), dated October 7, 2003, which denied his motion to vacate an order of the same court entered July 30, 2003, granting the defendant’s motion pursuant to CPLR 3126 to dismiss the complaint upon his default in opposing the motion.
Ordered that the order is affirmed, with costs.
The defendant moved pursuant to CPLR 3126 to dismiss the complaint based on the plaintiff’s repeated failure to comply with court-ordered discovery. The motion was granted upon the plaintiffs default in opposing it.
The plaintiff did not demonstrate a reasonable excuse for his failure to oppose the motion (see CPLR 5015 [a] [1]). Furthermore, the plaintiff failed to demonstrate a reasonable excuse for his repeated failures to comply with the court’s directives and the defendant’s discovery demands (see Rodriguez v New York Methodist Hosp., 3 AD3d 526 [2004]; Scoca v Bon Realty Corp., 284 AD2d 388 [2001]; Wynne v Wagner, 262 AD2d 556 [1999]; Kolajo v City of New York, 248 AD2d 512 [1998]; Roussodimou v Zafiriadis, 238 AD2d 568 [1997]). Accordingly, the Supreme Court providently exercised its discretion in denying the plaintiff’s motion to vacate. Santucci, J.P., Smith, S. Miller, Cozier and Fisher, JJ., concur.